SMITH, Judge,
dissenting.
Employer has the burden to produce evidence to prove its affirmative defense that Claimant suffered injury at the hands of a third party who intended to injure Claimant for reasons personal to the assailant. Cleland Simpson Co. v. Workmen’s Compensation Appeal Board, 16 Pa.Commonwealth Ct. 566, 332 A.2d 862 (1975). That burden was not sustained by Employer who in fact presented no evidence to demonstrate that the maintenance employee attacked Claimant for personal reasons but instead relied upon Claimant’s own testimony to carry its burden of proof.
Thus the Board erred in reversing the referee who correctly determined that Claimant was within the scope of his employment when injured while on Employer’s premises and that Employer failed to meet its heavy burden of proving injury to Claimant due to personal reasons of the assailant. The record conclusively establishes Claimant’s entitlement to workmen’s compensation benefits.